DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/155,969 for a CABLE LAYING DEVICE, filed on 1/22/2021.  This correspondence is in response to applicant's reply filed on 3/21/2022.  This correspondence is in response to Claims 1, 6-16, 18, 19 and 21-26 are pending.
Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
In claim 1, line 7, the reference number for the one elongated cable carrier is incorrect.
In claim 9, line 7, the reference number for the one elongated cable carrier is incorrect.
In claim 10, lines 2-3 , the term “the bottom “ lacks antecedent basis.
In claim 14, line 3, the reference number for the limiting element is incorrect. 
In claim 18, line 3 and claim 25, line 3, the terms “the cables of the base section“ and “the cables of the extension section“ lack antecedent basis.
In claim 22, line 3, the reference number for the limiting element is incorrect.
The claims contain multiple references to “the cable carriers” and “the cable carrier,” however there are many references to various cable carriers in claims 1 and 9 and therefore clarity is needed to determine to which cable carrier(s) applicant is referring to the various claims. 
Claims 15, 16, 23 and 24 contain multiple references to “the limiting element,” however, there are references to more than one limiting element and therefore clarity is needed to determine to which limiting element applicant is referring to the claims. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on 3/21/2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because applicant has deleted RN 10 from Fig. 5 and instead has inserted RN 24 (the slide rail) in, what appears to be, place of RN 10.  In light of this amendment, the distinction between the slide rail (24) and the base section (10) is confusing and needs to be shown in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Allowable Subject Matter
Claims 1, 6-16, 18, 19 and 21-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the structure of the device comprising the base section, the extension section and wherein at least for the extension section, connecting portions are disposed at two longitudinal ends of the cable carrier, respectively, the cable carriers are connected via the connecting portions, and two said connecting portions extend oppositely in a direction perpendicular to a longitudinal axis of the cable carriers, in combination with the other limitations as set forth in the claims; and regarding claim 9, the prior art does not teach the structure of the device comprising the base section, the extension section
and wherein the extension section comprises at least two elongated cable carriers which are connected telescopically, in combination with the other limitations as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	June 28, 2022